Citation Nr: 0613280	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of entitlement to service connection for hepatitis C 
and PTSD.

The issue of entitlement to service connection for PTSD) is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The veteran's hepatitis C is not related to active military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in a March 2002 (and prior to the initial 
adjudication of these claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for hepatitis C, what evidence they would 
obtain and what evidence he should submit.  This letters 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - with respect to 
the claim on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C, and as such, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
the veteran's service medical records, VA outpatient medical 
records, and private medical records have been associated 
with the claims file.  The veteran was afforded a VA liver, 
pancreas, and gall bladder examination.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran served in Vietnam from 
January 1967 to January 1968.  The veteran was awarded the 
National Defense Service Medal, a Vietnam Service Medal, a 
Vietnam Campaign Medal, and 2 O/S Bars. 

In a February 2003 statement, the veteran asserted that his 
hepatitis C should be service-connected because he was 
exposed to Agent Orange while in Vietnam.  VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
during active service, presumptive service connection is 
warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  
But hepatitis C is not one of the listed diseases.  38 C.F.R. 
§ 3.309. The veteran is not entitled to presumptive service 
connection.  

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  In order to establish direct service 
connection for a claimed disorder, including hepatitis C, the 
following must be shown:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes, or razor blades.  See Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).

Service medical records are negative for any diagnoses or 
treatment of hepatitis C.  Private medical records from March 
2000 indicate a hepatitis C diagnosis.  VA medical records 
from February 2000 to November 2002 confirm the hepatitis C 
diagnosis.  A September 2000 VA outpatient record noted the 
veteran had been diagnosed with hepatitis C for 10 years.  At 
an October 2000 VA hepatitis C clinic, the veteran reported 
the following risk factors:  intravenous drug use from 1975-
1988; intranasal cocaine use from 1975-1988; possible needle 
injury or exposure to blood while a medic from 1967 to 1968; 
and multiple sex partners.  The veteran noted that he was 
first diagnosed with hepatitis C in 1989.  

A July 2003 VA liver, gall bladder, and pancreas examination 
was conducted.  The veteran reported that he had been exposed 
to victims' blood as a combat medic in Vietnam.  The veteran 
reported that he had used intravenous drugs, intranasal 
cocaine, and alcohol from 1972 to 1989.  He had no history of 
tattoos, blood transfusions, body piercing, promiscuous sex, 
or excessive alcohol use.  The examiner diagnosed hepatitis C 
and noted risk factors of possible exposure to blood during 
military service as a combat medic and intravenous drug use.  
The examiner initially opined that it was impossible to 
determine the source of infection, but that it was likely 
from the veteran's intravenous drug use.  An addendum to the 
examination, apparently completed after a lab profile was 
conducted, noted that the veteran's HCV genotype was commonly 
found in the USA, rather than in Southeast Asia.  The 
examiner therefore opined that it was as likely as not that 
the veteran contracted hepatitis C in America after service 
in Southeast Asia.  

The Board notes there is a current diagnosis of hepatitis C.  
The veteran's service medical records, however, are negative 
for any diagnosis or treatment of hepatitis.  Hepatitis C was 
diagnosed in 1989, over twenty years after service discharge.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  No competent medical 
evidence of record relates the veteran's hepatitis C to 
service.  Furthermore, although the veteran was a combat 
medic during his time in Vietnam, and had possible exposure 
to needle injury and/or victims' blood, the veteran reported 
several postservice risk factors:  intravenous drug use, 
intranasal cocaine use, and multiple sex partners.  The VA 
examiner opined that due to the veteran's HCV genotype, it 
was more likely than not that he contracted hepatitis C in 
America, after service, and not during service in Southeast 
Asia.  The Board accords probative value to this opinion, 
because it is factually and medically well-supported.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The veteran is not entitled to 
service connection for hepatitis C.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran also claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must 
conform to the criteria of Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

Various VA outpatient progress and psychiatric notes from 
September 2000 through September 2002, note a PTSD diagnosis 
without actually making a diagnosis.  

In an April 2002 PTSD stressor statement, the veteran stated 
that he was a medic assigned to the 3rd Squadron, 4th Cavalry, 
25th Infantry Division.  The veteran asserted that a soldier 
that he saw twice at the dispensary was killed in the field.  
The veteran asserted that his first time in the field, he saw 
a soldier fall 50 feet from a helicopter and bounce several 
times.  The veteran stated that he felt he did not do his 
part while in Vietnam because he did not go onto the field on 
a regular basis, went AWOL to avoid going back in the field, 
was caught and sent home, and has always felt guilty.  

An August 2003 VA psychology evaluation was conducted.  The 
veteran reported three inservice stressors.  First, he 
reported that while at Cu Chi, 25th Infantry Division 
headquarters, the veteran ran sick call.  A soldier he 
treated twice was killed and the veteran felt helpless.  
Second, while out on exercise with an armed cavalry unit with 
a squad of helicopters, the veteran saw a man fall to the 
ground while rapelling down from the helicopter.  The veteran 
could not save him.  Third, while the veteran was visiting 
another unit, the Viet Cong started to mortar the position, 
he warned others, and then ran to bunker with another soldier 
who then "cracked up."  The veteran felt helpless.  The 
psychologist noted that the complaints were significant for 
several DSM-IV PTSD criteria.  

Psychological testing appeared to indicate that the veteran 
did not have PTSD.  The psychologist concluded that

[The veteran's] presentation at interview 
and history are not indicative of 
Posttraumatic Stress Disorder symptoms 
resulting from a traumatic event.  
Veteran's psychological testing results 
indicate the possibility of mild 
P.T.S.D. syndrome.  Veteran's 
difficulties in functioning could be 
related to his traumatic experiences, 
but he does seem to have compensated 
well from mild combat related symptoms. 
. . .  Veteran could benefit from 
extensive evaluation of pattern of . . . 
PTSD as per current providers at VAMC - 
Painesville CBOC and private therapist 
in New York if possible.  

In a February 2004 letter, the veteran's private therapist 
opined that that the veteran had PTSD, but there was no 
actual diagnosis.

In light of the above, it is the Board's determination that 
the August 2003 VA psychology evaluation report is 
insufficient upon which to base an appellate decision.  The 
opinion is confusing regarding whether there is a PTSD 
diagnosis and whether it is based on the veteran's alleged 
inservice stressors.  A service connection claim requires a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) and a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  The nexus opinion must be clarified 
so that the Board may determine if service connection is 
warranted.

The Board also notes that additional evidence was forwarded 
to the Board in April 2005 after the veteran's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  
The evidence was comprised of a statement from the veteran 
regarding his alleged combat service and inservice stressors.  
There is no evidence of record showing that the veteran 
submitted a waiver of the RO's consideration of such 
evidence.  See 38 C.F.R. § 20.1304(c).  Because the statement 
is potentially relevant, and the RO has not considered the 
evidence in conjunction with the current appeal, a remand is 
required.  See 38 C.F.R. § 19.37. 

Accordingly, the case is remanded for the following actions:

1.  The RO must arrange for the veteran to 
undergo VA examination, by a psychiatrist, 
at an appropriate VA medical facility.  
The entire claims file, to include the 
summary report of the alleged stressors, 
must be made available to the psychiatrist 
in conjunction with this examination, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  The veteran must 
be asked to present a detailed account of 
his inservice combat stressors and the 
examiner must be instructed that the 
veteran's stressor accounts described 
above must be considered for the purpose 
of determining whether the veteran has 
PTSD for service connection purposes.  All 
indicated studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished (with 
all findings made available to the 
examining psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist must specify 
(1) whether the veteran's alleged combat-
related stressors were sufficient to 
produce PTSD; and (2) whether there is a 
link between the current PTSD and one or 
more of the aforementioned stressors if 
one or more are found sufficient to 
produce PTSD by the examiner.  
Specifically, any diagnosis must be made 
in accordance with the criteria of 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 
4.125.  If there are no stressors, or if 
PTSD is not found, that matter should also 
be specifically set forth.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After the above has been completed, 
the RO must readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD.  The RO must take 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action, including 
the veteran statement submitted in April 
2005.  If any benefit sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


